
	

113 HR 5810 : To amend the United States Cotton Futures Act to exclude certain cotton futures contracts from coverage under such Act.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 5810
		IN THE SENATE OF THE UNITED STATES
			December 11, 2014ReceivedAN ACT
		To amend the United States Cotton Futures Act to exclude certain cotton futures contracts from
			 coverage under such Act.
	
	
		1.Excluding certain cotton futures contracts from coverage under United States Cotton Futures Act
			(a)In generalSubsection (c)(1) of the United States Cotton Futures Act (7 U.S.C. 15B(c)(1)) is amended—
				(1)by striking except that any cotton futures contract and inserting the following:
					except that—(A)any cotton futures contract; and
				(2)by adding at the end the following new subparagraph:
					
						(B)any cotton futures contract that permits tender of cotton grown outside of the United States is
			 excluded from the coverage of this paragraph and section to the extent
			 that the cotton grown outside of the United States is tendered for
			 delivery under the cotton futures contract..
				(b)ApplicationThe amendments made by subsection (a) shall apply with respect to cotton futures contracts entered
			 into on or after the date of the enactment of this Act.
			
	Passed the House of Representatives December 10, 2014.Karen L. Haas,Clerk
